ORDER [GRANTING MOTION TO DISMISS]
DON SOLLARS, Associate Judge.
Plaintiff filed his complaint on November 5, 2003 against Kendall Janus, TERO *263Director, and Carrie D. Janus, Contract Health Service (CHS) employee.
On November 21, 2003 defendants filed a “Motion to Dismiss” on sovereign immunity. Plaintiff then filed an “Objection of Motion to Dismiss” on January 23, 2004. A hearing was held on the “Motion to Dismiss” on January 30, 2004 at 1:00 p.m. Present at said hearing were Plaintiff and his spokesman, Christopher Ackles, Esq. [sic ] and Defendants Kendall Janus, Carrie D. Janus and their attorney, Andrew Moulding, Esq.
The Defendants hold that they are employees of TERO and CHS in which both programs are entities of the Mohegan Tribe of Connecticut.
The [Constitution of the Mohegan Tribe of Indians of Connecticut provides that the powers of the tribe shall include all the inherent sovereign rights and powers of an independent indigenous sovereign nation. Mohegan, Constitution, Art. 11. The Doctrine of Tribal Sovereign [I]m-munity extends to individual employees of the tribe when acting [within] the scope of their authority.
THEREFORE, Sovereign Immunity bars this action.
The “Motion to Dismiss” is granted with prejudice.